Citation Nr: 9934259	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-00 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to secondary service connection for cervical 
spine disability, thoracic spine disability, lumbar spine 
disability, respiratory disability and weakness of the hands 
and arms.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.  

Included in his May 1997 claim, from which the present appeal 
ensues, the veteran asserted service connection for bilateral 
shoulder disability other than residuals of shrapnel wounds 
involving his shoulders.  Such claim, however, has not yet 
been adjudicated by the M&ROC.  It is, therefore, referred to 
the M&ROC for formal adjudication.  


FINDING OF FACT

The claims for secondary service connection for cervical 
spine disability, thoracic spine disability, lumbar spine 
disability, respiratory disability and weakness of the hands 
and arms are, in each instance, not plausible. 


CONCLUSION OF LAW

The claims for secondary service connection for cervical 
spine disability, thoracic spine disability, lumbar spine 
disability, respiratory disability and weakness of the hands 
and arms are, in each instance, not well grounded.  38 
U.S.C.A § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claims for secondary service connection for 
cervical spine disability, thoracic spine disability, lumbar 
spine disability, respiratory disability and weakness of the 
hands and arms is whether he has presented, with respect to 
each disability, evidence of a well grounded claim, that is, 
one which is plausible and meritorious on its own or capable 
of substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claims for secondary service 
connection for cervical spine disability, thoracic spine 
disability, lumbar spine disability, respiratory disability 
and weakness of the hands and arms are, in any instance, well 
grounded.

As pertinent to the context of this appeal, service 
connection is in effect for multiple shrapnel wounds of the 
back and shoulders; and for a shrapnel wound scar on the 
right calf.

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).

A.  38 C.F.R. § 3.310(a)

The veteran contends that each of the above-cited 
conditions/disabilities for which he claims secondary service 
connection is "related to" his inservice shrapnel wound 
injuries.  In this regard, with respect to cervical spine 
disability, the veteran was assessed by VA in 1997 as having 
arthritis as well as disc herniation relative to such spinal 
segment.  However, there is no evidence relating either 
cervical spine pathology to impairment associable with either 
of the veteran's service-connected shrapnel wound 
disabilities.  Given such consideration, his claim for 
secondary service connection for cervical spine disability is 
not plausible.  See Jones v. Brown, 7 Vet. App. 134 (1994).  
Therefore, such claim is not well grounded.  As regards his 
claim for secondary service connection for thoracic spine 
disability, pertinent X-ray examination by VA in May 1984 
revealed no pathology referable to his thoracic spine and he 
has not subsequently been shown to have the same.  Concerning 
his claim for secondary service connection for lumbar spine 
disability, there is, similarly, no evidence of record 
demonstrating that he has any pathology/disability referable 
to such spinal segment.  In view of the foregoing, then, and 
in the absence of any present pathology/disability involving 
the veteran's thoracic or lumbar spinal segments, his related 
claims for secondary service connection therefor are, in each 
instance, not plausible.  See Rabideau v. Derwinski, 2 Vet. 
App. 241 (1992).  Each such claim is, accordingly, not well 
grounded.  38 U.S.C.A. § 5107(a).

Regarding his claim for secondary service connection for 
respiratory disability, the veteran's lone assessed 
respiratory condition, based on his examination (which 
featured pulmonary function testing) by VA in July 1997, is 
minimal obstructive air disease.  However, without addressing 
the matter of whether such assessment denotes a condition of 
chronic derivation (the latter being prerequisite to any 
claim for service connection generally, see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)), the Board would 
merely observe that there is no evidence of record relating 
the obstructive air disease to impairment associable with 
either of the veteran's service-connected shrapnel wound 
disabilities.  Given the foregoing, his claim for secondary 
service connection for respiratory disability is not 
plausible.  See Jones, supra.  Consequently, such aspect of 
the appeal is not well grounded.  38 U.S.C.A. § 5107(a).  

Concerning the veteran's claim for secondary service 
connection for weakness involving his hands and arms, he is 
shown to have complained of upper extremity numbness (at 
least on the right) on VA examination in May 1971 and, more 
recently, he was assessed as having numbness involving each 
hand when he was examined by VA in July 1997.  However, even 
ignoring the matter of whether "weakness" per se comprises 
a disability, the Board would emphasize that, in any event, 
the record is negative for any finding of diminished motor 
strength relative to the hand or arm of either upper 
extremity.  Given such consideration, then, and in the 
absence of any pertinent assessed disability/pathology, a 
plausible claim for secondary service connection for weakness 
involving the hands and arms is not presented.  See Brammer, 
supra.  Therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

B.  Allen, supra.

Finally, the Board is aware that secondary service 
connection, relative to any of the five above-cited claimed 
conditions/disabilities, might yet be granted, in accordance 
with Allen, supra, if there is evidence documenting that any 
of the same underwent chronic worsening due to impairment 
associable with either of the veteran's service-connected 
shrapnel wound disabilities.  However, neither of the 
veteran's presently shown claimed conditions, i.e., cervical 
arthritis and disc herniation in addition to obstructive air 
disease, is shown to have sustained aggravation/chronic 
worsening as a result of impairment associable with either of 
the veteran's service-connected shrapnel wound disabilities.  
Therefore, secondary service connection pursuant to the 
rationale in Allen, supra, is not, in any instance, in order.  

Finally, although the Board has considered and disposed of 
the veteran's claims for secondary service connection on a 
ground different from that of the M&ROC, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that these claims were well grounded, the M&ROC 
accorded the veteran greater consideration than each claim in 
fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
M&ROC for consideration of the issue of whether any of these 
claims is well grounded would be pointless and, in light of 
the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

In addition, as pertinent to each of the above-addressed 
claims for secondary service connection, the Board is of the 
opinion that its discussion above bearing on each claim is 
sufficient, as to each respective disability for which 
secondary service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for secondary service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Evidence of a well grounded claims not having been submitted, 
the appeal for secondary service connection for cervical 
spine disability, thoracic spine disability, lumbar spine 
disability, respiratory disability and weakness of the hands 
and arms is, in each instance, denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

